    Case: 1:19-cr-00864 Document #: 89 Filed: 02/05/20 Page 1 of 3 PageID #:1456




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
             v.                                 )
                                                )      No. 19-CR-864
 RISHI SHAH,                                    )
 SHRADHA AGARWAL,                               )      Hon. Thomas M. Durkin
 BRAD PURDY, and                                )
 ASHIK DESAI                                    )
                                                )

                  UNOPPOSED MOTION FOR EXTENSION OF TIME

       Pursuant to this Court’s January 31, 2020 Minute Order (Dkt. 87), Defendants Rishi Shah

and Shradha Agarwal respectfully move to extend the time to submit additional briefing regarding

their Motion to Amend Protective Order and Vacate Seizure Warrant until February 14, 2020.

Defendants request this short extension in order to prepare the requested briefing. Defendants

have met and conferred with counsel for the government, who state no objection to the requested

extension.

       Should the Court grant this motion and consider it appropriate to reschedule the status

conference currently set for February 10, 2020, Defendants Shah and Agarwal and the

government’s counsel are available on February 19 and February 20 or can coordinate with the

Court’s deputy to determine another date agreeable for the Court. The parties are otherwise

prepared to appear on February 10 as currently scheduled.
  Case: 1:19-cr-00864 Document #: 89 Filed: 02/05/20 Page 2 of 3 PageID #:1456




Dated: February 5, 2020                    Respectfully submitted,

                                           /s/ Christina M. Egan
                                           Christina M. Egan
                                           John D. Adams (pro hac vice)
                                           McGuireWoods LLP
                                           77 W. Wacker, Suite 4100
                                           Chicago, Illinois 60601
                                           (312) 750-8644
                                           cegan@mcguirewoods.com
                                           jadams@mcguirewoods.com

                                           Attorneys for Defendant Shradha Agarwal

                                           Jonathan C. Bunge
                                           QUINN EMANUEL URQUHART & SULLIVAN,
                                           LLP
                                           191 N. Wacker Drive, Suite 2700
                                           Chicago, Illinois 60606
                                           (312) 705-7400
                                           jonathanbunge@quinnemanuel.com

                                           William A. Burck (pro hac vice)
                                           QUINN EMANUEL URQUHART & SULLIVAN,
                                           LLP
                                           1300 I Street NW, Suite 900
                                           Washington, D.C. 20005
                                           (202) 538-8000
                                           williamburck@quinnemanuel.com

                                           Attorneys for Defendant Rishi Shah




                                       2
    Case: 1:19-cr-00864 Document #: 89 Filed: 02/05/20 Page 3 of 3 PageID #:1456




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing instrument was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to

counsel of record at their respective email addresses on this 5th day of February 2020.

Dated: February 5, 2020                              /s/ Christina M. Egan
                                                     Christina M. Egan
